       Case 2:20-cr-00159-RMP     ECF No. 20   filed 12/29/20   PageID.58 Page 1 of 4



 1

 2
                                                                           FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON
 3
                                                                  Dec 29, 2020
 4                                                                    SEAN F. MCAVOY, CLERK




 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    UNITED STATES OF AMERICA,
                                                 NO: 2:20-CR-159-RMP-1
 8                             Plaintiff,
                                                 STIPULATED PROTECTIVE ORDER
 9          v.                                   REGARDING IDENTIFICATION OF
                                                 MINOR VICTIMS PURSUANT TO
10    PATRICK JAMES LINEHAN,                     18 U.S.C. § 3509

11                             Defendant.

12

13         BEFORE THE COURT is the parties’ Stipulation for Protective Order

14   Regarding Identification of Minor Victims Pursuant to 18 U.S.C. § 3509, ECF No.

15   17. The Court has reviewed the Stipulation, the record, and is fully informed. The

16   Court finds good cause has been shown.

17         Accordingly, IT IS HEREBY ORDERED:

18         1.    The parties’ Stipulation for Protective Order Regarding Identification of

19   Minor Victims Pursuant to 18 U.S.C. § 3509, ECF No. 17, is GRANTED.

20         2.    IT IS FURTHER ORDERED that the privacy protection measures

21   mandated by 18 U.S.C. § 3509(d), which apply when a case involves a person under


     STIPULATED PROTECTIVE ORDER REGARDING IDENTIFICATION OF
     MINOR VICTIMS PURSUANT TO 18 U.S.C. § 3509 ~ 1
       Case 2:20-cr-00159-RMP     ECF No. 20    filed 12/29/20   PageID.59 Page 2 of 4



 1   the age of eighteen years who is alleged to be a victim of a crime of sexual

 2   exploitation, or a witness to a crime committed against another person, apply to this

 3   case.

 4           3.   IT IS FURTHER ORDERED that all persons acting in this case in a

 5   capacity described in 18 U.S.C. § 3509(d)(1)(B), shall:

 6                a.    Keep all documents that disclose the names, identities, or any

 7                      other information concerning minors in a secure place to which

 8                      no person who does not have reason to know their contents has

 9                      access;

10                b.    Disclose such documents or the information in them that

11                      concerns minors only to persons who, by reason of their

12                      participation in the proceeding, have reason to know such

13                      information;

14                c.    Not permit Defendant himself to review discovery outside the

15                      presence of defense counsel or a defense investigator;

16                d.    Not permit Defendant to keep discovery in his own possession

17                      outside the presence of defense counsel or a defense investigator;

18                      and

19                e.    Not permit Defendant to keep, copy, or record the identities of

20                      any minor or victim identified in discovery in this case.

21           4.   IT IS FURTHER ORDERED that all papers to be filed in Court that


     STIPULATED PROTECTIVE ORDER REGARDING IDENTIFICATION OF
     MINOR VICTIMS PURSUANT TO 18 U.S.C. § 3509 ~ 2
       Case 2:20-cr-00159-RMP        ECF No. 20    filed 12/29/20   PageID.60 Page 3 of 4



 1   disclose the names or any other information identifying or concerning minors shall

 2   be filed under seal without necessity of obtaining a Court order, and that the person

 3   who makes the filing shall submit to the Clerk of the Court:

 4                a.       The complete paper to be kept under seal; and

 5                b.       The paper with the portions of it that disclose the names or other

 6                         information identifying or concerning children redacted, to be

 7                         placed in the public record.

 8         5.     IT IS FURTHER ORDERED that the parties and the witnesses shall

 9   not disclose minors’ identities during any proceedings connected with this case. The

10   parties and witnesses will refer to alleged minor victims only by using agreed-upon

11   initials or pseudonyms (e.g., “Minor Victim 1”), rather than their bona fide names,

12   in motions practice, opening statements, during the presentation of evidence, in

13   closing arguments, and during sentencing.

14         6.     IT IS FURTHER ORDERED that the government may produce

15   discovery to the defense that discloses the identity and images of alleged minor

16   victims in this case, in order to comply with the government’s discovery obligations.

17   Defendant, the defense team, Defendant’s attorneys and investigators, and all of their

18   externs, employees, and/or staff members, shall keep this information confidential

19   as set forth above.

20         7.     IT IS FURTHER ORDERED that this ORDER shall apply to any

21   attorneys who subsequently become counsel of record, without the need to renew or


     STIPULATED PROTECTIVE ORDER REGARDING IDENTIFICATION OF
     MINOR VICTIMS PURSUANT TO 18 U.S.C. § 3509 ~ 3
       Case 2:20-cr-00159-RMP     ECF No. 20   filed 12/29/20   PageID.61 Page 4 of 4



 1   alter the ORDER.

 2         8.    IT IS FURTHER ORDERED that this ORDER shall apply to the

 3   personal identifying information and images of any minors who are identified over

 4   the course of the case, whether or not such minors are known to the government

 5   and/or Defendant at the time the ORDER is entered by the Court.

 6         IT IS SO ORDERED. The District Court Clerk is directed to enter this Order

 7   and provide copies to counsel.

 8         DATED December 29, 2020.

 9
                                              s/ Rosanna Malouf Peterson
10                                         ROSANNA MALOUF PETERSON
                                              United States District Judge
11

12

13

14

15

16

17

18

19

20

21


     STIPULATED PROTECTIVE ORDER REGARDING IDENTIFICATION OF
     MINOR VICTIMS PURSUANT TO 18 U.S.C. § 3509 ~ 4
